Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 10, 2014

                                     No. 04-14-00273-CV

                          IN THE INTEREST OF M.G.C., A Child,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-00323
                        Honorable Janet P. Littlejohn, Judge Presiding


                                        ORDER
        The appellate record was due on May 21, 2014. The trial court clerk responsible for
preparing the clerk’s record filed a notification of late record on May 23, 2014, stating that
appellant had failed to designate and pay for, or make payment arrangements for, the preparation
of the clerk’s record. On May 28, 2014, we ordered appellant to provide written proof that the
clerk’s record and reporter’s record had been requested and that payment, or payment
arrangements, had been made with the trial court clerk and the court reporter. Appellant has
submitted written proof of payment or payment arrangements for both records. Accordingly, it is
ORDERED that the clerk’s record and the reporter’s record are due within thirty (30) days
from the date of this order.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court